internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------------ --------- ----------------------------------------- ---------------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-163965-05 date date ty ------- ty ------- ----------------------------------------------------------------------------- legend trust ----------------------------------------------------------------------------------------------------------- decedent dollar_figurex year a date a date b date c date d date e date f state a state b x percent y percent z percent llc relinquished_property ----------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------- ---------------------- -------------- ------- ----------------------- ---------------------- --------------------------- -------------------------- --------------------------- -------------------------- --------- ------------ ------------------- ----------------- ------------------- ------------------------------------------------ relinquished_property ----------------------------------------------------------------------------- ---------------------------------------------------------------------------- -- ----------- --------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------------------- dollar_figurey dollar_figurez buyer plr-163965-05 -------------------------------------------------------------------------------- ---------- -------------------- buyer dear ------------ this is in response to your request for a private_letter_ruling dated date submitted by the authorized representatives of a testamentary_trust trust a ruling is requested that the like-kind_exchange of real_property undertaken by a limited_liability_company llc created by the trust will not be precluded from qualifying for nonrecognition treatment under sec_1031 of the internal_revenue_code merely because the contract for the disposition of the relinquished_property initially was entered into by the trust prior to the trust’s termination the following facts are pertinent to your ruling_request trust was established by decedent upon his death in year a to administer his assets decedent’s will provided for the establishment of the trust in order to provide an ongoing source of safe and certain income from investment returns to its beneficiaries which included decedent’s wife and daughters under the terms of decedent’s will the trust will terminate at midnight on date a which is twenty years after the death of decedent’s last surviving child because the trust is due to terminate the trustees of the trust trustees formulated a detailed plan of termination which outlines a plan and mechanism for the distribution of the trust’s assets to its numerous remainder beneficiaries upon its termination originally the assets of the trust consisted mainly of real_estate holdings in state a the submission provides that in order to diversify the trust’s real_estate holdings increase investment returns and generate income the trustees received approval from the state a probate_court many years ago to conduct exchanges of real_estate the trustees have since engaged in many such exchanges which have been structured to qualify for nonrecognition treatment under sec_1031 as a result the assets in the trust now include real_estate holdings in state a and diversified industrial office and retail properties located in other states the submission states that all of the trust’s directly- owned properties are held for investment purposes recently the value of the trust’s assets approximated dollar_figurex under the plan of termination approximately x percent of the trust will be distributed on termination in cash to certain remainder beneficiaries y percent of the trust will be distributed on termination through an in-kind distribution of one or more trust properties to one expected remainder beneficiary the remaining corpus approximately z percent of the trust’s net asset value will be contributed by the trustees prior to termination to llc a state b limited_liability_company with the trust as the single member holding all of the shares in the llc upon termination of the trust all of the shares in llc will be distributed among certain but not all remainder beneficiaries to plr-163965-05 the extent their remainder_interest is not otherwise satisfied with cash or in-kind property llc intends to continue the trust’s real_estate investment operations in a manner consistent with past practices it is represented that much of the current managerial and operational structure will remain in place after the trust terminates the trustees submitted the plan of termination to the state a probate_court which approved it on date b the trustees have determined that it would be in the best interests of the trust to exchange a few of the trust’s real_estate investment properties each year in order to exercise their fiduciary duty to increase rental income the trust ha sec_180 days to complete an exchange of properties by acquiring the replacement_property pursuant to sec_1031 trust anticipates that following the trust’s termination llc will continue to periodically conduct sec_1031 exchanges trust has two exchanges that it expects it will be unable to close prior to its termination and accordingly desires to transfer its interests in these transactions to llc for continuation post-termination these two exchanges are the subject of this ruling_request exchange on date c the trust received an offer to purchase relinquished_property from buyer the acquisition price offered is dollar_figurey but is subject_to negotiation a final sale contract between the parties will condition closing of the disposition of this property on the receipt of a favorable private_letter_ruling in response to this request and the receipt of final subdivision approval from the local authorities subdivision approval is expected by date e which is less than days from the termination_date of the trust accordingly the trust will convey relinquished_property to the llc pursuant to the termination plan and will also transfer its contractual rights to continue the disposition of relinquished_property and to acquire qualified sec_1031 replacement_property to llc which would then transact the entire exchange after trust’s termination exchange on date d the trust entered into a non-binding letter of intent with buyer for the disposition of relinquished_property the acquisition price agreed to by the parties is dollar_figurez the letter of intent provides that the obligation of the trust to complete the disposition of relinquished_property is contingent on the receipt of a favorable private_letter_ruling in response to this request and the receipt of final subdivision approval from the local authorities subdivision approval for relinquished_property is also expected by date e which is less than days from the termination_date of the trust accordingly the trust will convey relinquished_property to the llc pursuant to the termination plan and will also transfer its contractual rights to continue the disposition of relinquished_property and to acquire qualified sec_1031 replacement_property to llc which would then transact the entire exchange after trust’s termination relinquished_property and relinquished_property collectively relinquished properties will be subject_to separate exchange transactions however the submission represents that they can be treated identically for purposes of this ruling plr-163965-05 request the submission represents that for purposes of sec_1031 replacement properties will be acquired collectively replacement properties however these properties have not yet been identified or located for either of the exchange transactions as stated above the trust subject_to receipt of this private_letter_ruling will transfer its interest in the relinquished properties’ sale contracts the disposition contracts to llc for closing shortly after llc becomes a multi-member llc on or about the termination_date of the trust date a llc would then have the full days to complete the exchanges by acquiring replacement properties consequently pursuant to the termination plan the trustees will convey the relinquished properties subject_to the contractual obligations for disposition and exchange to llc on or before the end of the year and will distribute all of the trust’s interests in llc to certain of its beneficiaries on the termination_date date a or as soon thereafter as practicable prior to the terminating distribution the trust will be the sole member of llc the contribution of the relinquished properties and assignment of the disposition contracts to llc will have no federal_income_tax consequences the llc will be taxed like a partnership when the beneficiaries receive their interests the two subject exchanges will be structured to qualify as deferred exchanges under sec_1_1031_k_-1 of the income_tax regulations and will comply with all of the requirements of those provisions prior to closing the llc will assign all of its rights in the disposition contracts with respect to the relinquished properties to an exchange intermediary the llc and the exchange intermediary will enter into an exchange_agreement setting forth the terms and conditions under which the intermediary will dispose_of each relinquished_property and acquire each replacement_property identified by the llc as with the relinquished properties the llc will assign its rights to the replacement_property acquisition contract s to the exchange intermediary and notify all parties to the contract s prior to closing at closing the intermediary will deposit the exchange_funds with an escrow company and the seller s will deed the replacement_property directly to the llc in addition the trust makes the following representations the relinquished properties now and at all times during the trust’s ownership thereof have been held by the trust for investment purposes the disposition of the relinquished properties and the acquisition of the replacement properties will be accomplished in a manner that in all respects aside from the issues raised in this ruling_request qualify the transactions as tax- free exchanges within the meaning of sec_1031 and the regulations thereunder and plr-163965-05 the replacement properties will be of like_kind to the relinquished properties for purposes of sec_1031 and will be held by the llc for investment purposes law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment under sec_1_1031_a_-1 relating to the meaning of the term like_kind real_property is generally considered to be of like_kind to all other real_property whether or not any of the real_property involved is improved as stated above you request a ruling that the like-kind_exchange of real_property by the llc will not be precluded from qualifying for nonrecognition treatment under sec_1031 merely because llc receives the relinquished properties subject_to the contracts for their disposition that were entered into by the trust prior to the trust’s termination sec_1031 includes a holding requirement that both the relinquished_property and the replacement_property must be held either for productive use in a trade_or_business or for investment in this case each of the relinquished properties will be subject_to a contract of disposition at the time the trust will terminate and the properties will automatically transfer to the llc the primary concern is that the llc would not meet the holding requirement of sec_1031 with respect to the relinquished properties because the properties are subject_to contracts for their disposition at the time they are received by the llc in revrul_75_292 1975_2_cb_333 an individual taxpayer in a prearranged transaction transferred land and buildings used in the taxpayer's trade_or_business to an unrelated corporation in exchange for land and an office building owned by the corporation and used in its trade_or_business immediately thereafter the individual taxpayer transferred the land and office building to the individual's newly created corporation in exchange for the stock of the same corporation the revenue_ruling concluded that the individual taxpayer did not exchange the real_estate for other real_estate to be held either for productive use in a trade_or_business or for investment by that taxpayer but that the taxpayer acquired the replacement_property for the purpose of transferring it to the new corporation as a result the exchange did not qualify for nonrecognition under sec_1031 in revrul_77_337 1977_2_cb_305 in a prearranged plan an individual taxpayer liquidated all the stock of a corporation and transferred the corporation's sole asset a shopping center to a third party in exchange for like-kind_property revrul_77_337 noted that under revrul_75_292 a newly created corporation’s eventual productive use of property in its trade_or_business is not attributable to its sole shareholder consequently the individual taxpayer did not hold the shopping center for use in a trade_or_business or for investment because the corporation's previous trade_or_business use plr-163965-05 could not be attributed to its sole shareholder and the exchange did not qualify for nonrecognition_of_gain_or_loss under sec_1031 sec_1031 was designed in part to postpone the recognition of gain_or_loss when property used in a trade_or_business or held for investment is exchanged for other_property in the course of the continuing operation of that trade_or_business or in the course of investment in those circumstances the taxpayer has not received any gain or suffered any loss in a general and economic sense nor has the exchange of property resulted in the termination of one venture and assumption of another the business venture operated before the exchange continues after the exchange without any real economic change or alteration and without realization of any cash or readily liquefiable asset see 385_f2d_238 5th cir 269_f2d_453 cir cf 109_f2d_479 cir cert den 310_us_650 see generally sec_1_1002-1 t he underlying assumption of these exceptions eg sec_1031 is that the new property is substantially a continuation of the old investment still unliquidated in this case after the trust’s terminating distribution of membership interests in llc to multiple beneficiaries the resulting entity will be functionally like the trust and will be treated as a partnership between the beneficiaries merely for federal_income_tax purposes however the members of llc will be substantially identical to the trust beneficiaries llc intends to continue the trust’s real_estate investment operations in a manner consistent with past practices primarily the same managerial and operational structure will remain in place after the trust terminates llc will continue the current business practices of the trust with respect to its real_estate properties these facts distinguish this case from revrul_77_337 additionally in this case the trust is terminating involuntarily by its own terms after many years in existence because the trust is a testamentary_trust the termination_date was fixed by decedent and cannot be modified or changed the plan of termination has been approved by the state a probate_court and will take effect without regard to whether these exchanges involving trust properties are consummated according to your submission the trust has engaged in numerous sec_1031 exchanges throughout the years consequently the like-kind_exchanges in this case are wholly independent from termination of the trust and its distribution of the relinquished properties to the llc as successor entity under the plan of termination thus the facts in this ruling_request are distinguishable from those in revrul_75_292 and revrul_77_337 which involve voluntary transfers of properties pursuant to prearranged plans accordingly because the llc will continue with the real_estate business previously conducted by the trust and is functionally a continuation of the trust and because the like-kind_exchanges here are independent of the impending termination of the trust we rule that under the specific facts and representations presented above the transfer of plr-163965-05 the relinquished properties to llc subject_to the contracts for their disposition will not violate the holding requirement of sec_1031 with respect to the subject exchanges no determination is made by this ruling letter as to whether the described transaction otherwise qualifies for deferral of gain realized under sec_1031 we express no opinion except as specifically ruled above as to the federal_income_tax treatment of the transaction under any other provisions of the code and regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction s that are not specifically covered by the above ruling you should attach a copy of this ruling to your tax_return for the taxable_year in which the transaction covered by this ruling is consummated we are enclosing a copy for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers who requested it in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours by roy a hirschhorn senior technician reviewer branch office of associate chief_counsel income_tax accounting
